Citation Nr: 1104282	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  06-02 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to April 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  

In July 2007, the Board issued a decision denying the Veteran's 
claim for entitlement to service connection for a psychiatric 
disorder.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2008, the Court issued an Order granting a Joint Motion for 
Remand (Joint Motion) and remanding the matter to the Board for 
additional development and to provide additional reasons and 
bases for its decision in compliance with the instructions in the 
Joint Motion.  In November 2008, the Board vacated its July 2007 
decision and remanded the Veteran's claim for compliance with the 
directives in the Joint Motion.  In September 2009, the Board 
again remanded the Veteran's claim for additional notice and 
consideration.  The Board remanded the claim once again in 
September 2010.  The Veteran's claim has been returned to the 
Board for appellate review.  


FINDING OF FACT

The medical evidence of record does not show that the Veteran's 
currently diagnosed psychiatric disorder is related to active 
military service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and to assist

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior 
to initial adjudication in April 2005, a letter dated in August 
2004 satisfied the duty to notify provisions.  Additional letters 
were also provided to the Veteran in January 2005 and March 2006, 
after which the claim was readjudicated.  See 38 C.F.R. § 
3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
November 2008, the Veteran was provided an additional letter to 
cure the notice defect identified in the Joint Motion.  The 
Veteran responded in November 2008 that he had no additional 
information or evidence to give VA to substantiate his claim.  
The claim was subsequently readjudicated.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  

The Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  The Veteran was afforded a VA compensation 
examination, including a medical opinion, in February 2010.  
However, the Board determined in September 2010 that the 
examination was inadequate in one respect for adjudication 
purposes, and remanded the case to obtain another examination to 
address one issue.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The 
Veteran was notified that another examination was scheduled in 
September 2010.  He was also notified that, when a claimant, 
without good cause, fails to report for an examination, the claim 
shall be rated based on the evidence of record or even denied.  
The Veteran failed to report for that examination.  In October 
2010, the Veteran was furnished a supplemental statement of the 
case that noted he had failed to report for the scheduled 
examination; the claim was again denied.  The Veteran has not 
provided good cause for his failure to report for the 
examination.  The Board would point out that the duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, the duty to assist the Veteran has also been 
satisfied.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  He has also testified 
at two hearings in this case.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).  

Analysis

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (holding that the law requires only that the 
Board address its reasons for rejecting evidence favorable to the 
claimant).  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

At the time of the Veteran's enlistment examination in January 
1975, the examiner noted that the Veteran reported having 
occasional "bad nerves."  The psychiatric examination, however, 
was recorded as normal.  An April 1975 Recruit Evaluation Board 
report found that the Veteran did not have the adaptability 
necessary to achieve satisfactory progress and performance in 
recruit training due to limited education background and ability.  
An honorable discharge was recommended.  In an April 1975 
statement signed by the Veteran, he stated that he had not 
experienced any injuries or illnesses during active duty.  

A September 1984 private medical record noted depression, 
exaggerated and aggravated by an industrial work accident.  In 
May 1987 private records, the Veteran reported depression, anger, 
anxiety, and tension.  Testing suggested mild depression.  A 
January 1988 private record diagnosed schizoid personality 
disorder, operative for a long time.  A March 1991 private record 
diagnosed obsessive compulsive disorder.  In a November 1993 
private record, the diagnosis was major depression with psychotic 
features.  In a December 1993 private record, the Veteran 
reported a 10 year history of depression.  The impression was of 
an angry, depressed, passive-aggressive man.  Another December 
1993 private record diagnosed schizoaffective disorder.  In a 
January 1994 private record, the Veteran reported that he had 
been depressed since 1983 but had not seen a psychologist until 
1992.  The impression was schizoaffective disorder, rule out 
major depression with psychotic features and rule out explosive 
disorder.  Private records from September 1996 to May 1997 showed 
mental health treatment.  A May 1997 private record diagnosed 
schizoaffective disorder, rule out major depression with 
psychotic features, and rule out explosive disorder.  

VA medical records indicate the Veteran was hospitalized for 
psychiatric treatment for two weeks in May and June 1997.  In a 
June 1997 discharge summary, the Veteran reported that a hyper 
feeling first started in 1993 after an incident at work.  He also 
reported that he did not want to get stuck with a bad job in the 
Navy, so he began flunking his inservice tests and was given an 
honorable discharge.  The hospital discharge diagnosis was 
bipolar affective disorder.  

In a January 1998 private medical record, the Veteran reported he 
was depressed because he lost his children after a divorce.  He 
reported that bipolar disorder had been diagnosed 6 years 
previously and that he had been in the Navy, but left because he 
didn't like it.  The diagnosis was depressive disorder, not 
otherwise specified.  

VA medical records from July 1999 through March 2000 diagnosed 
bipolar disorder with psychosis and schizoaffective disorder, 
bipolar type.  VA records from October 2003 through December 2003 
diagnosed bipolar disorder, depressive episode, with psychotic 
symptoms.  In an October 2003 VA record, the Veteran reported 
that he left service early because they did not provide him the 
job that he was promised when he was recruited.  He stated that 
he began flunking training tests due to emotional distress over a 
girlfriend.  VA records from October 2003 through August 2004 
diagnosed bipolar disorder, depressive episode, with psychotic 
symptoms.  VA records from February 2005 through May 2005 
diagnosed bipolar affective disorder, mixed, currently depressed 
and suicidal, bipolar disorder, depressive episode versus mixed 
episode with psychotic symptoms, and bipolar disorder and 
schizoaffective disorder, depressed, with suicidal ideation.  

In a May 2005 VA medical record, the Veteran reported that he had 
been fine until he got to basic training.  He reported that he 
had been guaranteed a machinist job, but when he got to basic 
training they told him that his job would be whatever they needed 
him to do.  He stated that thereafter, he became depressed, 
angry, and unable to function.  He stated there was then onset of 
poor memory and concentration, and that since that time, he has 
had episodes of depression.  The VA physician noted that 
schizophrenia and schizoaffective disorders tend to have onset in 
the late teens to early twenties and it was possible that, 
although the stress the veteran experienced in basic training 
most likely didn't cause his schizoaffective disorder, it could 
have surpassed a threshold to trigger the onset of the 
schizoaffective disorder at an earlier time than it might have 
been expressed normally.  VA records from June 2005 through 
October 2005 diagnosed schizoaffective disorder, bipolar type.  
Subsequent VA clinic records reflect periodic notations of 
psychiatric evaluation and diagnoses and treatment of bipolar 
disorder.  

At the April 2007 Board hearing, the Veteran stated that he had 
been promised a machinist job in the Navy by his recruiter, but 
when he got to basic training, that was not true.  He stated that 
afterwards, he went into a bad depression.  The Veteran reported 
that he couldn't function well and he had tests coming up.  He 
stated that afterwards, he hid his mental condition until 1990 
when it got really bad and he got help.  He stated that after 
service discharge, he had different jobs over 12 years in a 
factory, always changing jobs trying to find the right one to 
suit him.  

The Veteran was afforded a VA psychiatric compensation 
examination in February 2010.  The examiner was requested to 
provide an opinion as to whether the Veteran had a psychiatric 
disorder that pre-existed service and, if so, to indicate whether 
his period of service caused any permanent aggravation of that 
disorder.  The examiner discussed the Veteran's psychiatric 
history as set forth in the service treatment records and post-
service treatment records in considerable detail.  It was noted 
that current psychological testing reflected the Veteran's over-
reporting of his psychiatric symptomatology.  The examiner 
suggested that the Veteran's current compensation claim may have 
been a factor.  In addition, the examiner noted the Veteran's own 
report that he was a poor historian.  

The February 2010 VA examiner stated that it would require resort 
to mere speculation to "attempt to delineate a formal pre-
existing psychiatric diagnosis," given the above symptom 
reporting issues and the lack of medical evidence.  However, the 
examiner stated that the fact that the Veteran's first 
significant psychiatric episode and subsequent treatment occurred 
in the early 1990s would be inconsistent with permanent 
aggravation by the Veteran's reported stressors during service.  
The examiner indicated that the lack of any records showing that 
the Veteran experienced any significant psychiatric symptoms 
during service further supported such a finding.  In addition, 
the examiner indicated that the Veteran's problems during service 
amounted to transient adjustment issues in light of his report 
that he became gainfully employed after service for at least a 
decade.  Finally, the examiner noted the Veteran's own report 
that his psychiatric condition in the early 1990s was aggravated 
by other stressors beyond those that occurred during service, 
including divorce and child custody issues, financial problems, 
and, more recently, health issues.  The examiner concluded that, 
taken together, the available evidence and the Veteran's self-
report of events during service "suggest that the [events during 
service] did not result in permanent aggravation of any 
pre-existing psychiatric disorder."  

To the extent that the February 2010 VA examiner did not address 
whether the Veteran's current psychiatric disorder is directly 
related to service, to include the stressors reported by the 
Veteran, the Board's September 2010 remand found the examination 
to be inadequate and ordered that the Veteran must be provided 
another examination to address that issue.  The Veteran was 
notified that an examination was scheduled in September 2010, but 
he failed to report for the examination.  VA's regulations 
require that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, as 
is the case here, without good cause, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2010).  The 
October 2010 supplemental statement of the case notified the 
Veteran that his claim remained denied, based in part on his 
failure to report for the scheduled examination.  The Veteran has 
not provided good cause for his failure to report.  Therefore, 
the Board will proceed to consider the claim on appeal based on 
the evidence of record.  

Because the RO's opinion request and the February 2010 opinion 
have raised the issue, the Board will first consider the question 
of the Veteran's presumption of soundness at service entry and 
the related question of in-service aggravation of a pre-existing 
psychiatric disorder.  The Veteran is presumed to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable (obvious and 
manifest) evidence demonstrates that an injury or disease existed 
prior thereto and was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  The burden then 
falls on the government to rebut the presumption of soundness by 
clear and unmistakable evidence that the Veteran's disability was 
both preexisting and not aggravated by service.  See Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2010).  Aggravation may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder become 
intermittently symptomatic during service; rather, there must be 
permanent advancement of the underlying pathology.  Furthermore, 
temporary or intermittent flare-ups of a preexisting disease 
during service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon 
v. Brown, 8 Vet. App. 529, 536-7 (1996).

Although the history portion of the report of the Veteran's 
enlistment examination noted that he had occasional "bad 
nerves," the examiner indicated that the psychiatric examination 
was normal.  The service medical and personnel records do not 
show any psychiatric complaints, clinical findings, or diagnosis, 
nor do they indicate that he was discharged due to psychiatric 
illness.  Further, just prior to his separation, the Veteran 
signed a statement in April 1975 stating that he had not 
experienced any injuries or illnesses during active duty.  
Moreover, the February 2010 VA examiner stated that it would 
require speculation to "attempt to delineate a formal pre-
existing psychiatric diagnosis."  

As no clinical findings or diagnosis of a psychiatric disorder 
were noted at the time of the Veteran's enlistment examination, 
he is presumed to have been in sound psychiatric condition at 
that time; the notation of the Veteran's history at his 
enlistment examination of occasional bad nerves is sufficient to 
meet this requirement.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  As set forth above, this presumption can be rebutted 
by clear and unmistakable evidence.  However, there is no 
competent, credible evidence suggesting the presence of a 
psychiatric disorder that pre-existed service, let alone clear 
and unmistakable evidence.  Further, in the absence of any 
evidence of psychiatric manifestations during service, the 
Veteran's report of stressors during service does not constitute 
clear and unmistakable evidence that any pre-existing psychiatric 
disorder underwent any increase in disability during service.  
Moreover, the February 2010 examiner specifically opined that any 
pre-existing psychiatric disorder was not aggravated by service.  
Therefore, the Board concludes that the presumption of soundness 
at service entry is not rebutted.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. 
Brown, 8 Vet. App. 529, 536-7 (1996).  

In addition, the Board finds that the criteria are not met for 
service connection for a psychiatric disorder.  Although the 
record shows that the Veteran now has a psychiatric disorder, 
currently diagnosed as bipolar disorder, there is no competent, 
credible evidence that the current disorder was first shown in 
service or almost a decade after the Veteran's separation from 
service.  Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding 
that the existence of a current disability is the cornerstone of 
a claim for VA disability compensation).  

Although the Veteran contends that he had problems with 
depression during service as a result of events in service, as a 
layperson, he is not capable of making medical conclusions; thus, 
his statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
psychiatric disorders are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements in that regard cannot 
be accepted as competent medical evidence.  

To the extent that the Veteran contends that he couldn't function 
well during service and that, after service, he hid his mental 
condition until 1990 when it got really bad, the Board finds 
those assertions not credible.  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess 
the credibility and probative value of the medical evidence in 
the record).  This finding is supported by the Veteran's signed 
statement during service that he had not experienced any injuries 
or illnesses during active duty and is inconsistent with the 
majority of the Veteran's statements.  Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (noting that credibility may be impeached by 
a showing of inconsistent statements and consistency with other 
evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Board also 
accords great weight to the February 2010 VA examiner's notation 
of the Veteran's exaggeration of and the unreliability of his 
reported psychiatric symptoms and psychiatric history.  
Therefore, the Board finds that there is no competent, credible 
evidence showing continuity of symptomatology from service to the 
present.  See 38 C.F.R. § 3.303(b); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of disorder).  

The only medical evidence of record supportive of a nexus between 
the Veteran's current psychiatric disorder and service is a VA 
clinic note dated in May 2005.  The note indicates that the 
Veteran had asked the examiner to write a letter supporting the 
fact that the onset of his bipolar disorder was secondary to what 
happened to him during basic training in service.  The examiner 
noted that the psychiatric diagnosis then was schizoaffective 
disorder, bipolar type.  The examiner stated that schizophrenia 
and schizoaffective disorders tend to have age of onset in the 
late teens to early twenties; the record shows that the Veteran 
was 18 at the time of his active duty service.  The examiner 
opined that 


it is possible that although the stress [the Veteran] 
experienced in basic training most likely didn't cause 
his schizoaffective disorder, the stress could have 
surpassed a threshold to trigger the onset of 
schizoaffective disorder at an earlier time than it 
might have phenotypically been expressed normally.  

The examiner's opinion contains two parts.  First, to the extent 
that the opinion states that the Veteran's claimed stresses 
during service "most likely" did not cause his schizoaffective 
disorder, it constitutes probative evidence against a nexus 
between the current psychiatric disorder and service.  However, 
to the extent that the opinion purports to indicate that the 
stresses during service might have triggered an earlier onset of 
a psychiatric disorder than usual, the Board finds the opinion to 
be of no probative value.  In this regard, the use of the terms 
"possible" and "could" constitutes a mere speculation as to 
the etiology of the Veteran's psychiatric disorder.  The law 
provides that service connection may not be based on speculation 
or remote possibility.  See 38 C.F.R. § 3.102 (2010); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992).  It has been observed that statements from 
doctors which are inconclusive as to the origin of a disease 
cannot be employed as suggestive of a linkage between the current 
disorder and the claimed incident of service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993).  Therefore, the Board finds this second 
aspect of the opinion to be of no probative value due to its 
speculative nature and the fact that there is no indication that 
it was offered based on review of the claims file and pertinent 
medical records.  As noted, the other aspect of the opinion is 
unfavorable to the Veteran's claim.  

As discussed above, a VA psychiatric compensation examination was 
scheduled in September 2010 to obtain a medical opinion to 
determine whether there is a nexus between the Veteran's current 
psychiatric disorder and service.  Unfortunately, the Veteran 
failed to report for the examination.  Thus, he himself prevented 
VA from obtaining information that might have helped substantiate 
his claim.  

Weighing all of the evidence, the Board finds that the 
preponderance of the evidence shows that the Veteran's current 
psychiatric disorder is not related to his active military 
service.  Therefore, the claim for service connection for a 
psychiatric disorder must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a psychiatric disorder is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


